
	
		II
		112th CONGRESS
		1st Session
		S. 1495
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the school dropout prevention program in the
		  Elementary and Secondary Education Act of 1965.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Early Intervention for Graduation
			 Success Authorization Act of 2011.
		2.School dropout
			 prevention short titleSection
			 1801 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6551) is
			 amended to read as follows:
			
				1801.Short
				titleThis part may be cited
				as the Early Intervention for Graduation Success
				Act.
				.
		3.PurposeSection 1802 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6552) is amended to read as follows:
			
				1802.PurposeIt is the purpose of this part—
					(1)to provide for effective strategies of
				early intervention for young children who have risk factors that are strongly
				associated with not graduating from high school;
					(2)to improve States’, school districts’,
				early childhood education providers', educators’, and communities’ capacity to
				provide effective services to children with such risk factors;
					(3)to prevent such risk factors from becoming
				intractable; and
					(4)to facilitate high expectations for
				achievement among our Nation’s young
				children.
					.
		4.Authorization of
			 appropriationsSection 1803 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6553) is amended
			 to read as follows:
			
				1803.Authorization
				of appropriationsFor the
				purpose of carrying out this part, there are authorized to be appropriated
				$125,000,000 for fiscal year 2012 and such sums as may be necessary for each of
				the 5 succeeding fiscal years, of which—
					(1)not more than 5
				percent shall be available to carry out subpart 1 for each fiscal year;
				and
					(2)not less than 95
				percent shall be available to carry out subpart 2 for each fiscal
				year.
					.
		5.DefinitionsPart H of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6551 et seq.) is amended by
			 inserting after section 1803 the following:
			
				1804.DefinitionsIn this part:
					(1)Early childhood
				education providerThe term early childhood education
				provider means—
						(A)a program that
				provides for the care, development, and education of infants, toddlers, or
				young children ages 5 and younger that—
							(i)meets all
				applicable State and local government licensing, certification, approval, and
				registration requirements; and
							(ii)is operated
				by—
								(I)a program
				operated by a public school that is supported, sponsored, or administered by
				the local educational agency;
								(II)a Head Start or
				Early Head Start agency that receives financial assistance under the Head Start
				Act;
								(III)a nonprofit or
				community-based organization; or
								(IV)a child care
				program that receives funding under the Child Care and Development Block Grant
				Act of 1990; or
								(B)a consortium of
				the providers described in subparagraph (A).
						(2)Outcomes dataThe term outcomes data
				means—
						(A)objective and developmentally appropriate
				measures, if valid, reliable, and available, of—
							(i)kindergarten readiness;
							(ii)reading and numeracy skills;
							(iii)proficiency on State academic performance
				standards;
							(iv)attendance;
							(v)discipline referrals; and
							(vi)suspensions; and
							(B)other such applicable measures of student
				success.
						(3)Postsecondary
				educationThe term postsecondary education means
				education and training provided by colleges or job training agencies to
				students who have graduated or aged out of public K–12 education.
					(4)Quality rating
				and improvement systemThe term quality rating and
				improvement system means a system of supporting and assessing the
				quality of early childhood education providers that builds on licensing
				requirements and other State regulatory standards for such providers that is
				designed to improve the quality of different types of early childhood education
				programs and that—
						(A)has a series of
				levels or tiers leading to nationally recognized high-quality program standards
				for early childhood education programs;
						(B)addresses staff
				qualifications, professional development, program standards, family engagement,
				and program environment;
						(C)provides
				financial and technical assistance to programs to achieve and sustain higher
				levels of quality; and
						(D)provides
				information to families and the public on the rating of programs that is
				accessible to all families.
						(5)StateThe
				term State means the State educational
				agency.
					.
		6.National
			 activitiesSection 1811(b) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6555(b)) is
			 amended—
			(1)in paragraph (1)(B), by striking
			 eligible schools and inserting States and partnerships of
			 local educational agencies and early childhood education
			 providers;
			(2)in paragraph (2),
			 by striking eligible schools and inserting States and
			 partnerships of local educational agencies and early childhood education
			 providers;
			(3)in paragraph
			 (3)—
				(A)by striking
			 school and inserting State, local educational agency, or
			 early childhood education provider; and
				(B)by striking
			 within the eligible school district or nationally and inserting
			  among States, local educational agencies, and early childhood education
			 providers; and
				(4)by striking paragraph (4).
			7.School dropout
			 prevention initiativeSubpart
			 2 of part H of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6561 et seq.) is amended to read as follows:
			
				2School dropout prevention
				initiative
					1821.Program authorized
						(a)In
				general
							(1)Grants
				authorized
								(A)In
				generalFrom the amount
				appropriated under section 1803 for a fiscal year, the Secretary shall award
				grants, on a competitive basis, to States to support activities as described in
				this part.
								(B)DurationGrants
				awarded under this section shall be 5 years in duration.
								(2)PriorityIn awarding grants under this section, the
				Secretary shall give—
								(A)priority to the 10 States that have the
				lowest averaged freshman graduation rates, as compiled by the National Center
				for Education Statistics; and
								(B)additional priority, if applicable, to any
				such State that has 1 or more subgroup of students, as described in section
				1111(b)(2)(C)(v)(II), who have the lowest averaged freshman graduation rate in
				the Nation.
								(b)Use of grant
				fundsGrant funds awarded under this subsection shall be used to
				fund effective, sustainable, and coordinated school dropout prevention
				activities as described in section 1825.
						1822.Applications
						(a)In
				generalTo receive—
							(1)a grant under
				this subpart, a State shall submit an application to the Secretary at such
				time, in such manner, and accompanied by such information as the Secretary may
				reasonably require; and
							(2)a subgrant under
				this subpart, a partnership of a local educational agency or agencies and early
				childhood education provider or providers shall submit an application to the
				State at such time, in such manner, and accompanied by such information as the
				State may reasonably require.
							(b)ContentsEach
				application submitted under subsection (a) shall—
							(1)include a
				plan—
								(A)describing the
				applicant's strategy for increasing the State educational agency or local
				educational agency's averaged freshman graduation rate in accordance with the
				activities described in section 1825(b) and how the strategies will serve the
				students who have risk factors for not graduating;
								(B)that addresses
				how the purpose described in section 1802 will be carried out by the applicant;
				and
								(C)for assessing the
				effectiveness of the efforts described in the plan;
								(2)describe a budget
				and timeline for implementing the strategies;
							(3)contain evidence
				of coordination with existing resources, including a State Advisory Council on
				Early Childhood Education and Care established pursuant to section
				642B(b)(1)(A) of the Head Start Act (42 U.S.C. 9837b(b)(1)(A)) or a similar
				entity;
							(4)describe how the
				applicant may use local, State, and other Federal funds for school dropout
				prevention and reentry programs, or, as appropriate, programs intended to
				increase students' readiness for school or academic proficiency;
							(5)describe how the
				activities conform with evidence-based practices about school dropout
				prevention; and
							(6)provide an
				assurance that the grantee will maintain the privacy of student and family
				data.
							(c)PartnershipsA
				partnership of a local educational agency and an early childhood education
				provider (or multiple such agencies or providers) that desires to receive a
				subgrant under this subpart shall include in its application information on the
				identity of the partner that will be the fiscal agent and what percentage of
				subgrant funds will be provided to each member of the partnership to
				collaborate in planning and providing services to at-risk students with the
				following entities, as appropriate:
							(1)Community and
				cultural organizations.
							(2)Relevant tribes
				and tribal organizations.
							(3)Institutions of
				higher education (including Tribal Colleges and Universities) and job training
				providers.
							(4)Parent
				organizations.
							(5)Social services
				organizations.
							(6)Organizations
				that provide service learning, tutoring, mentoring, and other supportive
				services to youth.
							(7)Homeless and
				foster youth advocates.
							(8)Advocates for
				students with disabilities.
							(9)Entities that
				engage in postsecondary education outreach and support.
							(10)Educational
				service agencies.
							(11)Organizations
				that provide professional development.
							(12)Other entities
				as appropriate and available.
							1823.State
				reservationA State that
				receives a grant under this part may reserve not more than 5 percent of the
				grant funds for administrative costs related to activities described under this
				subpart.
					1824.Reporting and
				accountability
						(a)Partnership reportsTo
				receive funds under this subpart for a fiscal year after the first fiscal year
				that a partnership of a local educational agency and an early childhood
				education provider receives funds under this subpart, the partnership
				subgrantee shall provide, on an annual basis, a report regarding the status of
				the implementation of activities funded under this subpart, and an evaluation
				of the effectiveness of such activities for students at schools assisted under
				this subpart to the State, disaggregated by the subgroups described in section
				1111(b)(2)(C)(v)(II).
						(b)State report on
				program activitiesEach State receiving funds under this subpart
				shall provide to the Secretary, at such time and in such format as the
				Secretary may require, information on the status of the implementation of
				activities funded under this subpart and outcomes data for students in schools
				assisted under this subpart.
						(c)AccountabilityThe
				Secretary shall evaluate the effectiveness of the activities assisted under
				this subpart using rigorous evaluation methodologies, including, if feasible,
				control group studies. The Secretary may use funds appropriated for subpart 1
				to carry out this evaluation.
						(d)DisseminationThe
				Secretary shall make public and widely disseminate State reports described
				under subsection (b) and the evaluation described under subsection (c) in a
				manner that protects the privacy of individuals.
						1825.Early
				intervention grants
						(a)In
				general
							(1)Renewable
				grants
								(A)Renewing
				grantsThe Secretary shall award grants to States to carry out
				the activities described in this section. The Secretary may renew such grants
				for a period of not more than an additional 5 years for States with
				satisfactory annual performance reports in each of the preceding 5 years, to
				expand or improve, or both, the activities described in this section.
								(B)Match in grants
				that have been renewedA State that receives a grant that has
				been renewed under subparagraph (A) shall contribute to the activities assisted
				under such grant matching funds in an amount equal to not less than 50 percent
				of the amount of the grant. Such matching funds may be provided in cash or
				in-kind.
								(2)Dropout early
				warning systemA State that receives a grant under this
				section—
								(A)may set aside
				grant funds, in addition to the State reservation described in section 1823,
				subject to the Secretary's approval, to create or expand the database described
				in subsection (b)(1)(A)(iii); and
								(B)shall provide
				training and oversight for the implementation of the system described in
				subparagraph (A) by local educational agencies and other users.
								(3)Subgrants
								(A)In
				generalA State that receives a grant under this section shall
				award subgrants to partnerships of local educational agencies and early
				childhood education providers that have high percentages of students with risk
				factors associated with low graduation rates, as described in subsection
				(b)(1)(A)(ii)(I).
								(B)PriorityIn
				awarding subgrants under subparagraph (A), a State may give priority to
				partnerships of local educational agencies and early childhood education
				providers based on the percentage of children served with risk factors
				associated with low graduation rates and actual low high school graduation
				rates, as appropriate.
								(C)Size of
				subgrants and ability to sustain programsIn awarding subgrants
				under subparagraph (A), a State shall ensure that—
									(i)the subgrants are
				of sufficient size so as to allow the subgrantee to plan and implement an
				effective program; and
									(ii)an entity
				awarded a subgrant under this paragraph has the capacity to sustain the program
				after the Federal grant ends.
									(b)Activities
							(1)State
				activities
								(A)Required
				activitiesA State that receives a grant under this section shall
				carry out the following:
									(i)Statewide
				Graduation Success planThe State, if it has not previously done
				so, shall create and periodically update a research-based Statewide Graduation
				Success Plan that includes effective strategies to address the factors
				associated with the risk of not graduating from high school in that State. The
				plan shall address risk factors associated with children from birth through
				grade 12. The State shall provide an opportunity for educators, parents,
				students, tribes, relevant agencies and organizations, and community members to
				provide comments during the development or updating of the Statewide plan. In
				developing the Statewide Graduation Success Plan, the State shall coordinate
				proposed activities with the State Advisory Council on Early Childhood
				Education and Care established pursuant to section 642B(b)(1)(A) of the Head
				Start Act (42 U.S.C. 9837b(b)(1)(A)), and shall incorporate plans and
				recommendations from such Council where appropriate.
									(ii)Technical
				assistanceThe State shall provide technical assistance to
				subgrantees, to the extent practicable.
									(iii)Statewide
				dropout early warning system
										(I)In
				generalThe State shall implement a Statewide Dropout Early
				Warning System that integrates data elements from other State agencies into an
				existing State longitudinal data system to identify, ensure services are
				provided to, and analyze the effectiveness of such services designed to serve
				children at risk for not graduating from high school, from birth through
				elementary school, at minimum, who—
											(aa)have a parent
				who receives assistance under—
												(AA)the special
				supplemental nutrition program for women, infants, and children established
				under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
												(BB)the temporary
				assistance for needy families program under part A of title IV of the Social
				Security Act (42 U.S.C. 601 et seq.); or
												(CC)the Medicaid
				program under title XIX of the Social Security Act;
												(bb)are homeless or
				are in foster care;
											(cc)are children
				with a disability (as defined in section 602 of the Individuals with
				Disabilities Education Act) or have other cognitive, physical, or emotional
				disabilities;
											(dd)are children who
				are limited English proficient;
											(ee)if
				available, were born to a teen mother who has low educational
				attainment;
											(ff)have been
				retained in prekindergarten or retained a grade or more in elementary
				school;
											(gg)have
				consistently poor attendance;
											(hh)have low
				proficiency on statewide reading or mathematics assessments;
											(ii)have preschool
				expulsion or school suspensions or other measures of school behavior
				problems;
											(jj)have been denied
				entry, at the legal age, to kindergarten;
											(kk)are under the
				supervision of a child services agency due to parental neglect or abuse;
											(ll)have a parent in
				jail or in substance abuse treatment; or
											(mm)have other
				indicators appropriate to the State to inform activities undertaken as part of
				the Statewide Graduation Success Plan.
											(II)One
				databaseThe Statewide Dropout Early Warning System described in
				subclause (I) shall be housed in 1 database under the control of the State
				educational agency.
										(III)Information
				availableThe information in the Statewide Dropout Early Warning
				System shall be available to authorized users employed by the State educational
				agency, the State agency or agencies that administer funds for child care, the
				State Head Start Director, and, where applicable, the State early learning
				coordinator, subgrantee partnerships of local educational agencies, and early
				childhood education providers, and, as necessary, researchers employed by or
				under contract with such entities to evaluate the effectiveness of the
				grants.
										(IV)PrivacyThe
				creation and use of the Statewide Dropout Early Warning System shall be carried
				out in a manner consistent with section 444 of the General Education Provisions
				Act (commonly known as the Family Educational Rights and Privacy Act of
				1974).
										(V)PredictionsThe
				State shall use the Statewide Dropout Early Warning System to provide data
				necessary to analyze which risk factors are most predictive of the likelihood
				of students dropping out of school and analyzing the efficacy of
				interventions.
										(B)Permissible
				activitiesA State that receives a grant under this section may
				use the grant funds for any of the following:
									(i)Early childhood
				educator tuition assistance
										(I)In
				generalThe State may provide not more than 50 percent of the
				cost of attendance per year for an individual to receive an associate's degree
				or a 4-year degree in early childhood education to enable such individual to
				teach in or be qualified personnel employed by—
											(aa)a
				program funded under the Child Care and Development Block Grant Act of 1990 (42
				U.S.C. 9858 et seq.);
											(bb)a
				program funded under the Head Start Act (42 U.S.C. 9831 et seq.);
											(cc)an
				infant learning program;
											(dd)a
				program funded under part C of the Individuals with Disabilities Education
				Act;
											(ee)a
				preschool program funded by a State or local educational agency; or
											(ff)a
				special education early childhood certification program.
											(II)Agreement to
				teach in early childhood program
											(aa)In
				generalAn individual who receives assistance under subclause (I)
				shall agree to teach in an early childhood education program for—
												(AA)not less than 3
				years if the individual receives an associate's degree in early childhood
				education; or
												(BB)not less than 5
				years if the individual receives a 4-year degree in early childhood
				education.
												(bb)DocumentationAn
				individual who receives assistance under subclause (I) shall annually provide
				documentation to the State showing that such service has been performed. Such
				notification shall be provided in such form and manner as the State may
				reasonably require.
											(III)RepaymentAn
				individual who receives assistance under subclause (I) and does not complete
				the service requirement described in subclause (II), or who notifies the State
				that the individual intends not to complete such service requirement, shall
				repay to the State a pro-rated amount of such assistance that reflects the
				amount of the service requirement not completed, together with interest, at a
				rate specified by the State in the agreement.
										(IV)Waiver or
				reductionThe State may waive or reduce the requirement under
				subclause (III) if the State determines that compliance with such service
				requirement represents a substantial hardship—
											(aa)because the
				individual is permanently and totally disabled at the time of the waiver
				request; or
											(bb)based on
				documentation presented of substantial economic or personal hardship.
											(V)Supplement not
				supplantAssistance under this clause may not supplant Federal
				financial aid programs for which the individual is otherwise eligible,
				including TEACH Grants under subpart 9 of part A of title IV of the Higher
				Education Act of 1965 or any other Federal loan or grant for which the
				individual is otherwise eligible.
										(ii)Increase and
				monitor early childhood program quality
										(I)Program quality
				standardsThe State may—
											(aa)develop and
				implement a quality rating and improvement system; and
											(bb)provide
				information obtained pursuant to item (aa) to the public in an easily
				accessible and understandable format, including in languages spoken by parents
				within the community.
											(II)Correlating
				success
											(aa)In
				generalThe State may—
												(AA)gather data
				regarding students’ participation in early childhood education programs and the
				quality of those programs, and the students' subsequent level of success in
				elementary school grades and the quality of such elementary schools; and
												(BB)correlate the
				data to evaluate the continuum of effectiveness of such programs in preparing
				students to attain and sustain academic proficiency and, as appropriate, in
				reducing risk factors associated with dropping out of school.
												(bb)Correlation in
				conjunction with other systemsThe correlation under item (aa)
				shall work in conjunction with the early childhood outcomes indicator data
				systems developed under section 619 and part C of the Individuals with
				Disabilities Education Act, and, as practicable, a quality rating and
				improvement system or other systems that the State may have developed to
				evaluate outcomes for children.
											(iii)P–20
				Vertical Performance Standards AlignmentThe State may carry out
				activities directly related to the design and implementation of a progression
				of aligned performance standards, across all domains of learning, for
				prekindergarten through grade 12 and postsecondary education.
									(iv)Expand
				accessThe State may expand access to high-quality early
				childhood education for children most at risk of low proficiency in
				school.
									(2)Partnership
				activities
								(A)Required
				activitiesA partnership of a local educational agency and an
				early childhood education provider that receives a subgrant under this section
				shall carry out both of the following:
									(i)Analyze data
				from statewide dropout early warning systemThe partnership shall
				analyze data from the Statewide Dropout Early Warning System relevant to risk
				factors for non-graduation and use the data to implement research-based,
				individualized interventions for at-risk students.
									(ii)Individual
				learning plans
										(I)In
				generalThe partnership shall develop and implement individual
				learning plans for each at-risk early childhood or elementary school student,
				which shall include a description of how subgrant program partners will
				implement services. Such plans shall be updated not less frequently than
				annually and forwarded to the next school of enrollment.
										(II)WaiverA
				partnership may apply to the State to be considered to have complied with the
				requirement under subclause (I) by developing and implementing individual
				learning plans for those students who are most at-risk if funds are not
				provided to develop and implement thorough and meaningful plans for each
				student who has a risk factor described in items (aa) through (ll) of paragraph
				(1)(A)(iii)(I).
										(III)Distinction
				from IEPsIndividual learning plans developed under this clause
				are distinct from individualized education programs developed under the
				Individuals with Disabilities Education Act.
										(IV)No
				entitlementThe development or implementation of an individual
				learning plan under this clause does not confer an entitlement to
				services.
										(B)Choice of
				activitiesA partnership of a local educational agency and an
				early childhood education provider that receives a subgrant under this section
				shall carry out at least 1 activity from each of the following
				subsections:
									(i)Professional
				development
										(I)Provide teacher
				mentors for those prekindergarten through elementary school teachers who are in
				their first 3 years of teaching or who have been recommended for mentoring by
				their supervisor or principal, and who do not have such mentors.
										(II)Provide
				effective, researched-based professional development for early childhood
				teachers, elementary school teachers serving children with disabilities, and
				program professionals under section 619 or part C of the Individuals with
				Disabilities Education Act, and elementary school teachers to—
											(aa)provide
				effective, differentiated instruction;
											(bb)develop or
				improve family engagement and communication skills and strategies;
											(cc)integrate
				subjects such as the arts, physical education, and history into reading,
				writing, and mathematics instruction;
											(dd)use data to
				inform instruction;
											(ee)implement
				research-based interventions for at-risk students; and
											(ff)support
				children's social, emotional, and physical development.
											(III)Train
				principals in effective—
											(aa)developmentally
				appropriate instructional practices and support for teachers and other staff in
				using such practices;
											(bb)leadership
				qualities and skills necessary to increase student achievement;
											(cc)early
				intervention for at-risk children;
											(dd)P–3 curriculum
				alignment;
											(ee)implementation
				of effective and ongoing communication and transition between community-based
				early childhood education providers and school staff; and
											(ff)enhancement of
				family engagement practices and opportunities.
											(IV)Include staff of
				partner agencies and specialized instructional support personnel who are
				involved in implementing the grant in all appropriate training to ensure that
				all members of the team have all appropriate skills to implement the
				coordinated program.
										(V)Establish
				partnerships with institutions of higher education, or other qualified
				agencies, to conduct professional development or induction programs focused on
				increasing classroom teachers’ ability to use multiple types of assessments to
				individualize instruction for students with disabilities.
										(ii)Community
				integration and support services
										(I)Integrate
				community student support services, such as before- and after-school programs,
				health and wellness programs, social services, family engagement and
				communication activities, counseling, anti-bullying programs, community assets
				development, social-emotional learning programs, and transportation to break
				down barriers to individual student success.
										(II)Provide
				research-based parent training, involvement, and engagement activities.
										(III)Hire a
				culturally competent liaison for each partner school or program to coordinate
				communication and integrated, individualized services to the families of all
				at-risk students.
										(IV)Engage
				educators, families, community organizations, tribes and tribal organizations,
				businesses, faith communities, and students in building sustainable networks of
				community engagement and school improvement.
										(V)Keep schools open
				before and after school hours, on school holidays and during the summer for
				organized, safe, and engaging activities designed to increase academic
				proficiency, improve school climate, and improve students’ health and
				wellness.
										(iii)High
				expectations and support for academic achievement
										(I)Reinforce high
				expectations and goal setting by introducing students, in an age-appropriate
				way, to professions and trades, expanding access to age-appropriate career and
				technical education, and exposing students to institutions of higher education
				and Federal student aid options.
										(II)Provide
				research-based, effective on-site tutoring and enrichment opportunities to
				at-risk students.
										(III)Improve school
				climate, promote social-emotional learning, and increase school
				connectedness.
										(IV)Ensure that
				curriculum is aligned to State standards, is relevant to the needs and
				interests of students, and promotes high expectations.
										(V)Implement
				research-based activities designed to increase the literacy, numeracy, and
				self-regulation skills of preschool and elementary school children.
										(c)Evaluations
							(1)Partnership
				evaluations
								(A)In
				generalEach State shall use outcomes data to evaluate each
				partnership subgrantee to which it awards a subgrant under this section to
				determine the effectiveness of the program funded under this part. Such
				evaluation shall include an analysis of activities that are most and least
				effective in keeping students on track to graduate.
								(B)Evaluations to
				the secretaryEach State shall send a report on the evaluations
				conducted under subparagraph (A) to the Secretary.
								(2)State
				evaluationsThe Secretary shall evaluate the effectiveness of
				programs implemented by each State to which it awards a grant under this
				section.
							(3)Reports to
				congress
								(A)In
				generalThe Secretary shall provide an annual report to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of Representatives
				that—
									(i)describes the
				activities carried out by States awarded grants under this section; and
									(ii)provides an
				analysis of which interventions are most and least effective in ensuring that
				students remain on track to graduate on time from high school.
									(B)DisseminationThe
				Secretary shall disseminate the reports described in subparagraph (A) to all
				States and to the public through the website of the
				Department.
								.
		
